                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

BRANDON A. THOMAS,

                    Plaintiff,
                                                     Case No. 20-cv-804-pp
      v.

KYLE TRITT, et al.,

                  Defendant.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                 ON EXHAUSTION GROUNDS (DKT. NO. 15)
______________________________________________________________________________

      The court allowed the plaintiff to proceed on claims that defendants Tritt

and Birdyshaw violated his Eighth Amendment rights when they maliciously

and sadistically used chemical agents on him; that defendants Tritt,

Birdyshaw, Rosenthal, Hasleau, Bankurst, Bernal, Eckl and Cantu were

deliberately indifferent to his serious medical needs when they refused to let

him shower and ignored his breathing troubles; that defendants Birdyshaw,

Bankhurst, Bernal and Tritt violated his Fourth and Eighth Amendment rights

by strip-searching him in front of female officers who filmed the search; and

that defendants Birdshaw and Rosenthal violated his Eighth Amendment rights

by not allowing him to clean himself off and leaving him in a cell without

clothes or a blanket for eight hours. Dkt. No. 10.

      On December 3, 2020, the defendants filed a motion for summary

judgment, arguing that the plaintiff had not exhausted his administrative

remedies before filing this lawsuit. Dkt. No. 14. The defendants explained that
                                        1

           Case 2:20-cv-00804-PP Filed 03/08/21 Page 1 of 6 Document 23
the plaintiff had filed only one inmate complaint relevant to his claims, and

that that complaint mentioned only the strip search, not any of the other

issues. Dkt. No. 15 at 4. They also argue that the complaint about the strip

search was dismissed, and the appeal was rejected because it did not comply

with the length requirements. Id. Finally, they argued that the plaintiff filed

this suit prematurely, because the Secretary of the Department of Corrections

did not reject the appeal of the denial of the grievance until over a month after

the plaintiff sued in federal court. Id.

      The plaintiff’s opposition to the motion for summary judgment was due

within thirty days of the December 3, 2020 motion—that is, by January 4,

2021. Dkt. No. 21 at 2. The court did not receive anything from the plaintiff by

that date. On January 5, 2021, the defendants asked the court to dismiss the

case without prejudice for the plaintiff’s failure to respond. Dkt. No. 19. The

court, concerned that the plaintiff may have missed the deadline because he is

representing himself, gave him another opportunity to respond to the motion

for summary judgment. On January 21, 2021, the court ordered that the

plaintiff must file his opposition to the motion for summary judgment in time

for the court to receive it by the end of the day on March 5, 2021. Dkt. No. 21

at 3-4.

      That deadline has passed and the court has not received a response from

the plaintiff. In fact, the court has not heard from the plaintiff since September

8, 2020—six months ago—when it received his notice of change of address.

Dkt. No. 9. The court mailed its January 21, 2021 order to the address the


                                           2

          Case 2:20-cv-00804-PP Filed 03/08/21 Page 2 of 6 Document 23
plaintiff gave the court; it was not returned as undeliverable. Because the

plaintiff has had two chances to respond to the defendants’ motion for

summary judgment and has not done so, the court concludes that he does not

oppose the motion.

      The January 21, 2021 order warned the plaintiff that if the court did not

receive his response by March 5, 2021, it would grant the defendants’ motion

and dismiss the case for failure to exhaust. Dkt. No. 21 at 4. The court has

reviewed the defendants’ motion. They attached to the motion the plaintiff’s

inmate complaint history from July 2019 through May 27, 2020; it shows only

one complaint regarding the May 1, 2020 incident. Dkt. No. 17-1 at 1. They

also attached that complaint—Inmate Complaint WCI-2020-7930, received by

the institution complaint examiner May 7, 2020. Dkt. No. 17-2 at 10. The

complaint indicated that the incident occurred on May 1, 2020, and described

it as follows:

      The details surrounding this complaint is involving C. Birdshaw,
      Capt. Tritt and two female officers CO Barkhurst and CO Bernel. On
      5-1-20 Capt. Tritt assembled a team consisting of CO Rosenthal, CO
      Eckl, CO Birdyshaw, CO Barkhurst and CO Cantu to extract me
      from my cell location C213, during this extraction I was then
      escorted to RHU—strip cage 1# where I was then handcuffed to a
      teather attached to the strip cage door and then my clothes were
      removed from me from CO Birdyshaw intill I was completely naked
      during this strip search female CO Barkhurst was 4 feet away from
      me observing me naked and in the back of me was CO Bernel
      videoing the strip search being conducted were I was also completely
      naked remind you CO Bernel was about 5 feet in back of me videoing
      the entire footage. At that time while the strip search was being
      conducted i was continued to be humiliated watched and observed
      be female CO Barkhurst and female CO Bernel while CO Birdyshaw
      used his hand to separate my buttocks, and seperate my penis from
      my scrotum. This violated my privacy and humiliated in front of two
      female officers that were not suppose to be present during this strip
                                        3

         Case 2:20-cv-00804-PP Filed 03/08/21 Page 3 of 6 Document 23
      search. This is all on video the extraction the strip search and the
      incident report will state who was present and BWC’s bodywatch
      cams will show CO Bernel holding a video camera videoing the whole
      incident and the strip search that was conducted. Also RHU housing
      camera footage will also support all the facts of this complaint. There
      is procedural rules and policy and regulations clearly outlining
      female staff or female correctional officers are not allowed to take
      part in male inmate strip searches or neither be present or
      correctional officers are not allowed to expose the nakedness of
      inmates body or body parts such as buttocks, or other body privacy
      parts.

Id. at 10-11.

       “[N]o action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.” 42 U.S.C. §1997e(a). An inmate must file

separate grievances if the underlying facts or complaints are different. Waldrop

v. Wexford Health Sources, Inc., 646 F. App’x 486, 490 (7th Cir. 2016). The

plaintiff did not allege in this inmate complaint that he was sprayed with

chemical agents, or that he was denied a shower, or that the defendants

ignored his difficulties breathing, or that he was put in a cell with no clothes or

blanket. The court agrees with the defendants that the plaintiff did not exhaust

his remedies on these issues, because he did not either mention them in

Inmate Complaint WCI-2020-7930 or file a separate complaint about them.

      Regarding the one issue the plaintiff did raise in complaint WCI-2020-

7930—the issue of the strip-search video recorded by female officers—inmate

complaint examiner Muenchow recommended dismissal of the complaint on

May 21, 2020. Dkt. No. 17-2 at 2. The warden dismissed the complaint on May


                                         4

         Case 2:20-cv-00804-PP Filed 03/08/21 Page 4 of 6 Document 23
22, 2020. Id. at 3. The inmate filed an appeal, received by the inmate complaint

examiner’s office on June 1, 2020. Id. at 17. Under Wis. Admin. DOC

§310.12(1), this appeal was timely, because the plaintiff filed it within fourteen

days of the date the warden dismissed the complaint. But Wis. Admin. Code

DOC § 120.09(2)(e) says that an appeal may “[n]ot exceed 500 words total and

not exceed two pages.” The plaintiff’s appeal consisted of three and a half hand-

written pages and over six hundred words. Dkt. No. 17-2 at 17-23. On July 6,

2020, inmate complaint examiner Hompe recommended dismissal of the appeal

for failure to comply with §310.09(2). Id. at 5. On July 8, 2020, the Secretary of

the Department of Corrections dismissed the appeal for that same reason. Id.

at 6.

        “To exhaust administrative remedies, a person must follow the rules

governing filing and prosecution of a claim.” Pozo v. McCaughtrey, 286 F. 3d

1022, 1025 (7th Cir. 2002). Arguably, the plaintiff did not exhaust the

administrative appeal process because he did not follow the rules for filing an

appeal, depriving the prison authorities of the ability to review the merits of his

appeal. But more to the point, the plaintiff jumped the gun in filing this federal

lawsuit. The plaintiff filed his complaint on May 28, 2020. Dkt. No. 1. The

Secretary of the DOC did not dismiss his complaint until July 8, 2020—almost

forty-five days after the plaintiff filed his federal lawsuit. Full exhaustion is “a

precondition to suit.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th

Cir. 1999).




                                          5

          Case 2:20-cv-00804-PP Filed 03/08/21 Page 5 of 6 Document 23
      The defendants are correct that the plaintiff did not exhaust his

administrative remedies before filing this lawsuit, and the plaintiff has not

argued otherwise. The defendants ask the court to dismiss without prejudice,

dkt. no. 15 at 4; this is the appropriate result. See Chambers v. Sood, 956 F.3d

979, 984 (7th Cir. 2020) (“A premature lawsuit must be dismissed without

prejudice, and the prisoner must file a new suit after fully exhausting

administrative remedies.”)

      The court GRANTS the defendants’ unopposed motion to dismiss for

failure to exhaust administrative remedies. Dkt. No. 14.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 8th day of March, 2021.

                                      BY THE COURT:


                                      ______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6

        Case 2:20-cv-00804-PP Filed 03/08/21 Page 6 of 6 Document 23
